Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a compactor wheel assembly, classified in 301/43 (combination)
II. Claims 10-20, drawn to a wireguard, classified in 404/124 (subcombination)
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires a ledge with a notch that mates with an overhang.  The subcombination has separate utility such as an idler wheel wire guard.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, the combination claim is directed to compact wheel assemblies while the subcombination claim is merely directed to a segmented annular ring.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with KURT FUGMAN on 5/5/21 a provisional election was made without traverse to prosecute the invention of the subcombination (wire guard), claims 10-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “void undercut” recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 308 and 124 have both been used to designate first cleat portion.  There are other instances of this, duplication of parts with different numbers as well such as 128 and 316 although examiner will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because it is not clear what the metes and bounds of “identically configured” are. For example, does such mean that the two components are structurally identical or functionally identical among other configurations which may be identical.
Claim 17 is indefinite because it is not clear from a review of the specification and drawings what constitutes a void undercut and the manner in which a projection partially fills such. It is clear how 318, but not void undercut 320 because it is clear what constitutes the former but not the latter. 
Claim 19 is indefinite because it is not clear from a review of the specification and drawings what constitutes a slot undercut. Specifically, it is not clear what difference is between the slot and the slot undercut. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012125907 to Ugru.

Regarding claim 10, Ugru discloses a wireguard subassembly comprising: a first circumferential segment (the one on the right as shown in Fig. 7) defining a proximate end 146 including a ledge at least partially defining a notch (as evident from Fig. 4); and a second circumferential segment (the one on the left as shown in Fig. 7) defining a distal end 152 disposed adjacent the proximate end of the first circumferential segment, the distal end including an overhang configured to mate with the ledge (as evident from Fig. 4-7).

Regarding claim 11, Ugru discloses the wireguard subassembly of claim 10 wherein the proximate end defines a radially extending groove 150 and the distal end includes a radially extending tongue 152 disposed in the radially extending groove (as evident from Fig. 4-7).

Regarding claim 12, Ugru discloses the wireguard subassembly of claim 10 further comprising a third circumferential segment (base 136 for the first segment) attached to the first circumferential segment (as evident from Fig. 4 and 6), the third circumferential segment including a bottom attachment surface (as evident from Fig. 7) and a top abutment surface (as evident from Fig. 4 and 6) contacting the first circumferential segment (as evident from Fig. 4), and a fourth circumferential segment (base 136 for the second segment), wherein the fourth circumferential segment is identically configured as the third circumferential segment (as evident from Fig. 7) and is attached to the second circumferential segment (as evident from Fig. 7), and the first circumferential segment is identically configured as the second circumferential segment (as evident from Fig. 7).

Regarding claim 13, Ugru discloses the wireguard subassembly of claim 12 wherein the first circumferential segment includes material properties and the second circumferential segment includes material properties that are the same as the first circumferential segment (e.g. they both have an integrated tip).

Regarding claim 14, Ugru discloses the wireguard subassembly of claim 13 wherein the third circumferential segment includes material properties and the fourth circumferential segment includes material properties that are the same as the third circumferential segment (as evident from Fig. 6, they both have a void 160).

Regarding claim 16, Ugru .
Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4919566 to Caron et al. (“Caron”).

Regarding claim 17, Caron discloses a wireguard subassembly comprising: a first circumferential segment 29 defining a circumferential direction, a first near end (end marked with 29b in Fig. 3), a first far end (opposite the near), and a first cleat portion 33 disposed circumferentially between the first near end and the first far end (as evident from Fig. 3); and 
a second circumferential segment 21 defining a second near end (end that aligns with 29b), a second far end (opposite the near), and a second cleat portion (23a-c) disposed circumferentially between the second near end and the second far end(as evident from Fig. 3); 
wherein the second cleat portion is circumferentially aligned with the first cleat portion (as evident from Fig. 3) and the second circumferential segment includes a void (void between 23a and b) that is configured to hollow out at least partially the second cleat portion (as evident from Fig. 3), the void forming a void undercut (as evident from Fig. 3), and the first circumferential segment includes a projection (i.e. 33 forms a block-A shape with two legs as the projection is defined by any one of these legs) that at least partially fills the void undercut that is configured to prevent the separation of the first circumferential segment from the second circumferential segment (as evident from Fig. 3 in as much as shown by Application).

Regarding claim 18, Caron discloses the wireguard subassembly of claim 17 wherein the second circumferential segment further defines a circumferentially extending slot (i.e. space between 23a and 23b on the opposite side of that shown in Fig. 3) that extends from the second near end to the second far end and the first circumferential segment further includes a circumferentially extending projection 32 that extends from the first near end to the first far end and that is disposed in the circumferentially extending slot (as evident from Fig. 3).

Regarding claim 19, Caron discloses the wireguard subassembly of claim 18 wherein the circumferentially extending slot forms a slot undercut (in as much as shown by Applicant in that the slot has a varying dimension of circumferential depth) and the circumferentially extending projection at least partially fills the slot undercut that is configured to prevent the separation of the first circumferential segment from the second circumferential segment (as evident from Fig. 3).

Regarding claim 20, Caron discloses the wireguard subassembly of claim 17 wherein the first circumferential segment is a top segment (as evident from Fig. 3), the second circumferential segment is a bottom segment (as evident from Fig. 3), and the bottom segment includes an angled ramp (e.g. angled circumferential end faces of 23b , 23a) and the second cleat portion extends from the angled ramp (as evident from Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ugru in view of US Patent 4896838 to Vendelin et al. (“Vendelin”).

Regarding claim 15, Ugru discloses the wireguard subassembly of claim 10 wherein the first and the second circumferential segments include a composition of iron with a high carbon content and the third and the fourth circumferential segments include iron with less carbon content (i.e. mild steel) (see [0028]) but does not explicitly disclose that the former includes high chrome white iron. Vendelin discloses wearable components formed of high chrome white iron (e.g. liners 60; see col. 4, lines 34-35). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing the durability of the first and second segments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617